HENLEY, Senior Circuit Judge.
Plaintiff Lois Ellen Fast appeals the district court’s denial of attorney’s fees in this action brought under 42 U.S.C. § 1983. We affirm the judgment of the district court.1 543 F.Supp. 785.
On April 13, 1978 plaintiff, a full-time tenured science teacher in the School District of Ladue, received a letter from the School Board informing her that because of a decline in pupil enrollment she would be placed on leave of absence at the beginning of the 1978-79 school year. The applicable Missouri law required the School Board to lay off non-tenured teachers first and then tenured teachers on the basis of merit in the pertinent field of specialization. Mo. Rev.Stat. § 168.124. In the present case, it appears that plaintiff was the only tenured teacher to be placed on leave of absence.
Plaintiff wrote to defendant Charles McKenna, the School District Superintendent, on April 22, 1978, objecting to the Board’s action and requesting information concerning the basis for the Board’s selection. McKenna replied on April 27, stating *380without elaboration that in accordance with the applicable statute, plaintiff was selected for involuntary leave on the basis of merit. Plaintiff then contacted her National Education Association (NEA) representative, Michael Bingman, who wrote to McKenna requesting a meeting to discuss plaintiff’s layoff. After receiving no reply, Bingman wrote to defendant Oppenheimer, the School Board President, again requesting a hearing. Thereafter a response was received from McKenna, stating that defendants would not meet with “third parties,” and refusing to furnish any information.
Plaintiff subsequently filed the present complaint alleging in Count I that defendants denied her procedural due process rights in violation of 42 U.S.C. § 1983 by refusing to give her a hearing and a statement of reasons for her layoff. She sought pre-termination process to be enforced by declarative, injunctive, and monetary relief. Count II challenged as unconstitutionally vague the procedures used by defendants in selecting plaintiff as least meritorious.
The district court in form granted plaintiff’s motion for summary judgment with respect to Count I, but merely ordered defendants to provide plaintiff with the following: (1) a written statement of the basis for the decision to place plaintiff on leave of absence; (2) a description of the manner in which the decision was reached; (3) the information relied on by the decision-makers; and (4) an opportunity to respond before an impartial board. The court reserved ruling on any further relief pending the outcome of the hearing it had ordered.
Pursuant to the court’s order, plaintiff was furnished with a statement of reasons for her layoff including descriptions of the manner in which the decision was reached and of the information relied on by the decision-makers, and a date on which plaintiff could appear before the Board. After receiving the statement, plaintiff waived the hearing, dismissed Count II, and moved for nominal damages and attorney’s fees in the amount of $22,980.00. The court awarded plaintiff $1.00 in nominal damages but denied plaintiff’s motion for attorney's fees on the ground that plaintiff was not a “prevailing party” under 42 U.S.C. § 1983.
Although the district court did not have the benefit of the Supreme Court’s recent opinion in Hensley v. Eekerhart,-U.S. -, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), it is clear that the court found that plaintiff had not crossed the initial threshold of succeeding on any significant issue which achieves some of the benefit sought. Id. at -, 103 S.Ct. at 1939. The district court thus concluded, and we agree, that plaintiff was not a prevailing party entitled to an award of fees.2
Accordingly, and largely for reasons set forth by the district court as viewed in light of Eekerhart, the judgment of the district court is affirmed.

. The Honorable H. Kenneth Wangelin, Chief Judge, United States District Court, Eastern District of Missouri.


. Even if plaintiff were considered a prevailing party, a reasonable attorney’s fee would be so extremely limited in view of the minor relief obtained, see id. at-and n. 14, 103 S.Ct. at 1942 and n. 14, that remand for another round of litigation between these parties would be completely unwarranted. See id. at-, 103 S.Ct. at 1948-49 (J. Brennan, concurring and dissenting).